REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Even though the claims recite judicial exceptions involving mathematical manipulations of SSM matrices, paragraphs 158-165 of the specification describe the SSM model as a sophisticated algorithm that analyzes sequences of text more computationally efficiently than conventional techniques.  Therefore, there is a practical application of the judicial exception and no subject matter eligibility issues.
The prior art does not teach the SSM matrix as described in paragraphs 158-165 of the specification and pages 5-6 of the Remarks.  The prior art does not teach or suggest the mathematical manipulations of SSM matrices recited in claims 2-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.


/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                       
26 December 2021